—Appeal bydefendant from a judgment of the County Court, Westchester County (Marasco, J.), rendered January 26, 1983, convicting him of burglary in the third degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to *861withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Bracken, J. P., Weinstein, Kunzeman and Kooper, JJ., concur.